Per Curiam.
In this summary process action instituted for the nonpayment of rent, the defendant appeals from the judgment rendered for the plaintiff on the complaint and the counterclaim.
On appeal, the defendant raises seven claims of error that attack either the factual findings of the court, or its exercise of discretion. As we have often stated, we will not retry the case. Coles v. Coles, 17 Conn. App. 831, 832, 553 A.2d 1169 (1989). Our review of the record fails to disclose that the court’s factual findings were clearly erroneous in view of the evidence and pleadings, or that the decision was otherwise erroneous in law; Practice Book § 4061; or unsupported by the evidence. Branigan v. Cohen, 3 Conn. App. 580, 581, 490 A.2d 1019 (1985).
*813The defendant’s claims that attack the court’s eviden-tiary rulings are also meritless. Rulings involving the court’s discretion will be disturbed on appeal only upon a clear showing of abuse of that discretion. Leech v. Rozbicki, 17 Conn. App. 352, 353, 552 A.2d 451 (1989). Our review indicates that the court’s actions were clearly within its discretion.
There is no error.